DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 3/23/2021.  Claims 1-20 remain pending in the present application.
Terminal Disclaimer
The terminal disclaimer filed on 3/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,667,181 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: Considering claims 1 and 11, the best prior art found during the prosecution of the present application, Raleigh (U.S. Patent Application Publication No. 2010/0195503 A1) and Inoue et al. (U.S. Patent No. 6,510153 B1), fails to disclose, teach, or suggest the limitations of a second continuity type that does not require a fixed mobility anchor, that maintains an initial network address for a period of time after receiving a successive network address and that releases the initial address after the period of time; a third continuity type that does not require a fixed mobility anchor; determines whether the selected data session continuity type matches a continuity type of an existing protocol data unit (“PDU”) session established between the apparatus and the mobile communication network; routes the traffic of the data session through a first existing PDU Session in response to the selected continuity type matching the data session continuity type of the first existing PDU Session; and establishes a first data connection via the mobile communication network in response to the selected continuity type not matching the data session continuity type of any existing PDU Session, the first data connection having the selected data session continuity type, the first data connection comprising a PDU session in combination with and in the context of all of the other limitations in claims 1 and 11.
Claims 2-10 and 12-20 are also allowed by virtue of their dependency on claims 1 and 11.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/Mark G. Pannell/Examiner, Art Unit 2642